NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            31-DEC-2020
                                            08:16 AM
                                            Dkt. 50 OAWST




                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


    HO#OLEHUA HOUSING, LP doing business as LOKAHI APARTMENTS
                      Plaintiff-Appellee, v.
                ANTON PHILIPP, Defendant-Appellant

       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                  NORTH AND SOUTH KONA DIVISION
                   (CIVIL NO. 3DRC-XX-XXXXXXX)


                   ORDER APPROVING STIPULATION
              FOR DISMISSAL OF APPEAL WITH PREJUDICE
     (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon consideration of the "Stipulation for Dismissal
With Prejudice of Anton Philipp's Appeal From the Order Granting
Motion for Partial Summary Judgment on the Issue of Possession
Filed October 20, 2020, Including the Minutes of the October 20,
2020 Hearing Regarding Supersedeas Bond, Filed October 28, 2020"
(Stipulation to Dismiss Appeal), filed December 15, 2020, by
Plaintiff-Appellee Ho#olehua Housing LP, the papers in support,
and the record, it appears that (1) the appeal has not been
docketed; (2) the parties stipulate to dismiss the appeal with
prejudice and bear their own attorneys' fees and costs; (3) the
Stipulation to Dismiss Appeal is dated and signed by counsel for
all parties appearing in the appeal; and (4) dismissal is
authorized by Hawai#i Rules of Appellate Procedure Rule 42(a).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Therefore, IT IS HEREBY ORDERED that the Stipulation to
Dismiss Appeal is approved and the appeal is dismissed with
prejudice. The parties shall bear their own attorneys' fees and
costs.
          DATED: Honolulu, Hawai#i, December 31, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2